Citation Nr: 0010026	
Decision Date: 04/14/00    Archive Date: 04/20/00

DOCKET NO.  96-13 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from July 1965 to June 1968.

In a March 1991 decision the Board of Veterans' Appeals 
(Board) denied entitlement to service connection for an 
acquired psychiatric disorder, including PTSD.  That decision 
was affirmed by the Court of Appeals for Veterans Claims 
(formerly the Court of Veterans Appeals) (Court) in September 
1992, and is a final decision.

The veteran again claimed entitlement to service connection 
for PTSD, and in a December 1994 decision the Department of 
Veterans Affairs (VA) Regional Office (RO) determined that 
new and material evidence had not been submitted to reopen 
the previously denied claim.  The veteran perfected an appeal 
of that decision, and in September 1998 the Board remanded 
that issue to the RO for additional development in accordance 
with 38 U.S.C.A. § 5103(a) (West 1991).  In a May 1999 
supplemental statement of the case the RO apparently found 
that new and material evidence had been submitted, and denied 
entitlement to service connection for PTSD on the substantive 
merits of the claim.  The case was then returned to the Board 
for consideration of the veteran's original appeal.

Regardless of the RO's disposition of the veteran's claim, 
the Board is without jurisdiction to determine the 
substantive merits of the claim in the absence of new and 
material evidence.  Hickson v. West, 12 Vet. App. 247 (1999).  
Although the RO has considered the claim for service 
connection for on a de novo basis, the Board must initially 
determine whether new and material evidence has been 
submitted regardless of the RO's actions.  Barnett v. Brown, 
83 F.3d 1380, 1384 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).  The Board must address the question of 
new and material evidence in the first instance because the 
issue goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler 
v. Brown, 9 Vet. App. 167, 171 (1996) (applying an identical 
analysis to claims previously and finally denied, whether by 
the Board or the RO).  Only where the Board concludes that 
new and material evidence has been received does it have 
jurisdiction to consider the merits of the claim.  Barnett; 
Hickson v. West, 11 Vet. App. 374, 377 (1998).

The Board finds that the proper issue on appeal is, 
therefore, whether new and material evidence has been 
submitted to reopen the previously denied claim.


FINDINGS OF FACT

1.  In a March 1991 decision the Board denied entitlement to 
service connection for PTSD, and that decision became final 
following affirmation of the denial by the Court.

2.  The evidence submitted subsequent to the March 1991 
decision is new, in that it is not cumulative and was not 
previously considered by decisionmakers, it bears directly 
and substantially on whether the veteran has PTSD that is 
related to service, and it must be considered in order to 
fairly decide the merits of his claim.

3.  The claim of entitlement to service connection for PTSD 
is supported by a current medical diagnosis of PTSD, lay 
evidence of having incurred a stressor in service, and 
medical evidence of a nexus between the currently diagnosed 
PTSD and the in-service stressor.


CONCLUSIONS OF LAW

1.  The March 1991 Board decision denying entitlement to 
service connection for PTSD is final, new and material 
evidence has been submitted, and the claim is reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. §§ 3.156, 
20.1100 (1999).

2.  The claim of entitlement to service connection for PTSD 
is well grounded.  38 U.S.C.A. § 5107 (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show that on entry into 
service in April 1965 he reported having attempted suicide at 
the age of 15.  He apparently underwent a psychiatric 
evaluation at that time that showed he had had an adolescent 
adjustment reaction.  The disorder was found to be not 
disqualifying, and he was accepted into service.  The service 
medical records make no further reference to any psychiatric 
complaints.  The service department apparently did not obtain 
any medical records pertaining to the pre-service 
hospitalization.

His service personnel records indicate that his military 
occupational specialties (MOS) included turret maintenance, 
general supply specialist, unit and organization supply 
specialist, and tank turret repairman.  In July 1965 he 
received seven weeks of training in turret maintenance.  He 
served in Vietnam from August 1967 to June 1968, during which 
time his MOS was unit and organization supply specialist from 
July to December 1967 and tank turret repairman from December 
1967 until June 1968.  While in Vietnam he was assigned to 
Battery A, 5th Battalion, 16th Artillery, 4th Infantry 
Division.  He participated in the Vietnam Counter-offensive 
Phase II and received the National Defense Service Medal, the 
Vietnam Service Medal, and the Vietnam Campaign Medal.

A December 1961 hospital summary shows that the veteran was 
hospitalized at the age of 14 after attempting suicide.  A 
psychiatric evaluation on admission showed him to be 
borderline psychotic.  Psychological tests showed impairment 
of reality testing with some bizarre ideation, a strong oral 
dependent need, extreme responses to affective stimuli, and 
poor control of destructive impulses.  He was discharged from 
the hospital with a diagnosis of acute schizophrenic 
reaction, undifferentiated type.

The veteran initially claimed entitlement to VA compensation 
in July 1968, at which time he did not claim to have a 
psychiatric illness.  During a May 1974 VA hospitalization 
for an unrelated disorder the treating physician noted that 
he had a history of alcohol and drug abuse, and that he was 
mildly anxious.  A March 1979 VA hospital summary indicates 
that he was well known to the Psychiatric Service with a 
history of a personality disorder and depression.  The 
treating physicians also thought that he might have organic 
brain syndrome due to prior alcohol and drug abuse.  He 
claimed entitlement to non-service connected pension benefits 
in October 1979 based on a back injury, at which time he 
reported having been totally disabled since November 1974. 

A private treatment summary for January 1978 indicates that 
the veteran's last psychiatric hospitalization was from 
November 1972 to January 1973 following a suicide attempt 
with a diagnosis of schizophrenia, simple type; alcohol 
addiction; and multiple drug dependence.  He received 
outpatient treatment from April 1973 until May 1974.  He was 
admitted to the hospital in January 1978 after having 
attempted to strangle one of his children during an explosive 
rage.  The treating therapist found that he had an inadequate 
personality and sociopathic tendencies.  He was again 
hospitalized in October 1979 after having attempted suicide 
again.  The examining psychiatrist at that time found that he 
had a long-standing personality problem, with a mixture of 
hysterical and passive-aggressive dependent traits.

The report of a January 1980 psychological evaluation shows 
that the veteran had a long history of an emotional disorder.  
Psychological testing showed him to be extremely psychotic, 
which the psychologist found not to be supported by the 
clinical findings.  The psychologist stated that the type of 
score the veteran had produced was indicative of an 
individual who was trying to convince others that he was 
quite disabled.  The testing was, therefore, invalid.

The report of a February 1980 VA psychiatric examination 
indicates that, based on a review of the veteran's medical 
records, the examiner found that the veteran had a history of 
extensive abuse of drugs and alcohol and several arrests and 
convictions for illegal activity.  The examiner also found 
that the veteran had an explosive and impulsive personality 
make-up with evidence of a characterological disorder dating 
from his childhood.  The examiner found that the evidence, 
including a mental status examination, was indicative of a 
very severe mixed characterological disorder, and provided 
diagnoses of an explosive personality disorder and an anti-
social personality disorder.

The veteran initially claimed entitlement to service 
connection for PTSD in July 1986.  In August 1986 the RO 
asked him to describe fully the in-service experiences which 
he believed caused him to have PTSD, but he did not respond.

Private treatment records show that the veteran was evaluated 
in May 1986 due to complaints of depression and 
uncontrollable explosive rages.  The psychologist found that 
the veteran had a history of extensive drug and alcohol 
abuse, explosive and impulsive behavior, poor impulse control 
and judgment, dramatic and manipulative behavior, and 
excessive somatization.  He noted that the veteran's response 
to treatment in the past had been very poor because he was 
rather manipulative and would cooperate with treatment only 
on his own terms.  The psychologist provided diagnoses of a 
mixed personality disorder with schizotypal, passive-
aggressive, histrionic, and asocial features; intermittent 
explosive disorder; and to rule out a psychotic rage 
disorder.

The report of a June 1986 private social survey indicates 
that the veteran reported having served in Vietnam for 
10 months in combat.  The social worker found that he had 
demonstrated behavioral problems throughout childhood, and 
that he was involved in illegal activity as early as age 10.  
He began abusing drugs and alcohol at the age of 12.  His 
first psychiatric treatment was at age 14, at which time he 
attempted suicide after having been caught stealing.  His 
legal and substance abuse problems continued throughout his 
adult life.  The social worker found that his ability of 
maintain effective relationships had always been impaired, 
that he had always been an ineffective worker, that he had 
made a career of obtaining income for which he did not have 
to work, and that he had an avocation of seeking treatment to 
substantiate his refusal to work while having an equally long 
history of non-compliance with treatment recommendations.  
She also noted that he had developed the symptoms for each 
disorder coming out of the Vietnam War.

June 1986 VA treatment records indicate that the veteran had 
been referred to the VA medical center (MC) by the private 
facility because he had symptoms of PTSD.  He had been 
arrested for "menacing" his sister-in-law, which he claimed 
to have occurred while he was having a "flashback."  The 
psychologist noted that the veteran could be seeking an 
excuse to resolve his legal problems, and that he was very 
manipulative, and provided a diagnosis of a personality 
disorder, mixed type, to rule out PTSD.  The veteran 
completed a Vietnam Era Stress Inventory by reporting that he 
had engaged in intense combat in Vietnam.  He also reported 
having nightmares about combat events, frequent rage 
reactions, and intrusive thoughts about Vietnam.  The 
psychologist noted that the veteran was trying to get 
admitted to a treatment program for PTSD.

In October 1986 the RO again asked the veteran to provide 
detailed information about the in-service events that he 
believed caused him to have PTSD, including dates, places, 
the names of other individuals involved, and a full 
description of the events.  He did not respond to the October 
1986 request.

During a December 1986 VA social and industrial survey the 
veteran reported having been involved in intense combat in 
Vietnam, including having shot an enemy soldier in the head 
in September 1967 at a distance of 50 yards while on the road 
between Ple Ku and Duc Tou.  When asked how he felt about 
that experience he said that he was glad.  He also reported 
having been "fragged" by other servicemembers by being tied 
to his bunk and having grenades thrown into his tent, which 
occurred in October or November 1967.  He referred to a time 
when "rockets and mortars were dropping all around."  He 
reported that his base was attacked one night around the end 
of 1968 or the beginning of 1969 by the Vietnamese who had 
been working for the Army, and that he had killed several of 
the Vietnamese.  He stated that he had been involved in 30-35 
firefights outside Ple Ku in 1967 and 1968, when he was on 
temporary duty with several infantry units.  He also stated 
that about 10 friends were killed during these firefights, 
but that he could not remember any of their names.  He 
reported being on temporary duty with an infantry unit 
between Duc Tou and Ben Het in February 1968, at which time 
their position on top of a hill was blocked by punji sticks, 
which he found frightening.  

He also reported feeling very anxious while he was in Vietnam 
because he feared that he would be killed.  He also stated, 
however, that he considered serving a second tour in Vietnam 
because he was happiest there.  He stated that while in 
Vietnam he worked in artillery repair, as a clerk, and as an 
infantryman.  In describing his symptoms he reported having 
nightmares every night, but he did not describe the contents 
of the nightmares.  The social worker found that he had been 
traumatized by combat.

In a December 1986 VA psychiatric examination the examiner 
noted the veteran's reports of combat activity in the social 
and industrial survey and found that he had been involved in 
intense combat, including 30 firefights and having seen his 
friends being blown apart.  The veteran stated that he could 
not remember the names of his friends because remembering 
them was too painful.  He reported having frequent flashbacks 
and nightmares about Vietnam combat, the frequency of which 
had recently increased.  He stated that on the Fourth of July 
the fireworks made him think that he was back in Vietnam, and 
he hid in the woods for two days.  He also stated that he had 
almost killed his sister-in-law because he thought he was 
back in Vietnam.  He had also threatened to blow up an 
electrical station when the electric company threatened to 
turn off his service, which he attributed to PTSD.  As a 
result of the psychiatric interview and review of the case 
file, the examiner provided a diagnosis of PTSD.

In his March 1987 notice of disagreement the veteran stated 
that he had seen combat from August to December 1967, and 
that he had participated in a number of classified missions 
that were not recorded in his personnel file.  In describing 
an incident to which he attributed his PTSD, he stated that 
he had been smoking pot with his buddies, when his buddies 
tied him up and rolled live grenades at him.  He stated that 
this incident occurred in October or November 1967.

In his May 1987 substantive appeal he stated that during his 
entire three years in the Army he never worked in his 
assigned MOS.  He stated that although his MOS in Vietnam had 
been in turret repair, he told his commanding officer that he 
had never worked in turret repair and he was, therefore, 
assigned as a perimeter guard and to guard convoys in the Dak 
To area.  He stated that he had been working as a perimeter 
guard at Fire Base 13 when the base came under attack.  He 
did not, however, state when that attack occurred.  He also 
provided a copy of a newspaper article describing the actions 
of Battery A of the 5th Battalion, which included a mortar 
attack by the North Vietnamese on the Army of the Republic of 
Vietnam headquarters at Fire Base 13.  The newspaper article 
does not indicate when this event occurred.

During a November 1987 hearing the veteran testified that he 
tried to re-enlist in the Army in 1971 so he could go back to 
Vietnam because he was happiest there.  He stated that he had 
no friends in Vietnam because the other servicemembers had 
tied him to his bunk and thrown dummy grenades at him, after 
which he could not trust anyone.  He also stated that from 
September until the time of the Tet offensive he participated 
in 10 firefights, and that from the time of the Tet offensive 
until he came home there were so many he could not remember 
the number.  He testified that records covering five months 
of his service in Vietnam had been lost, and that he had no 
memory of what occurred during those five months except for 
one event.  In describing this event he said that his unit 
went up a hill and camped for the night, and that on their 
way back down to their base the next morning they found that 
the trail had been filled with punji sticks.

He stated that he felt satisfied when he killed his first 
enemy soldier because he was doing something for his country.  
He described this event as the enemy soldier being 50 to 
100 feet away from him, and that he shot him through the 
eyes.  He also stated that he saw someone killed in the 
Demilitarized Zone in Korea during a firefight.

The report of a November 1987 psychiatric assessment 
indicates that the veteran reported having been in combat for 
one year in Vietnam.  The treating psychiatrist noted that 
the veteran was trying to get VA to establish that his 
disability was service connected.  The psychiatrist provided 
a diagnosis of history of PTSD.

In December 1988 the RO asked the United States Army and 
Joint Services Environmental Support Group (ESG) to verify 
the stressors claimed by the veteran.  In a March 1989 
response the ESG stated that the information provided was 
insufficient for the purpose of conducting any meaningful 
research due to the lack of any specific combat incidents 
including the date, place, type, and the names of the 
individuals involved.

In February 1990 the RO again asked the veteran to provide 
detailed descriptions of the traumatic events to which he 
attributed PTSD.  He was asked to provide the dates and 
places of his military assignments, his specific duties at 
each location, and the events or experiences he found the 
most upsetting.  He was asked to describe the events in 
detail, including the date, place, and the names of other 
persons involved.  The veteran did not respond to that 
request.

In May 1990 the RO provided the veteran a VA psychiatric 
evaluation by a board of two psychiatrists.  The two 
psychiatrists individually reviewed the veteran's medical 
records and interviewed him.  The psychiatrists found that 
nothing in the records provided any verification of the 
veteran's having experienced an event that would cause marked 
distress in almost anyone.  They noted that his MOS was tank 
turret repairman, and that there was no objective evidence of 
his having been attached to infantry units, participated in 
secret missions, having been "fragged" by other American 
soldiers, or having shot a Vietnamese soldier.  

Assuming for the sake of the diagnosis that the veteran had 
experienced traumatic events, the psychiatrists found that he 
re-experienced the trauma by having dreams of combat, hearing 
combat-like sounds that were not present, and becoming upset 
on the anniversary of the Tet offensive.  They found 
insufficient evidence of the veteran avoiding stimuli 
associated with Vietnam, or that he had a numbing of general 
responsiveness.  He did not try to avoid thoughts of Vietnam, 
did not have any psychogenic amnesia for any of his wartime 
experiences, and had not lost interest in significant 
activities.  He did demonstrate increased arousal, outbursts 
of anger, difficulty concentrating, and an exaggerated 
startle response.  The psychiatrists determined, based on the 
review of the historical records and the psychiatric 
interview, that the veteran demonstrated a personality 
disorder, not otherwise specified, with borderline and anti-
social features.  They determined that a diagnosis of PTSD 
was not justified, in that there was no evidence of an 
overwhelming stressor and insufficient evidence of persistent 
avoidance of reminders of the trauma.

Based on the evidence shown above, in the March 1991 decision 
the Board denied entitlement to service connection for an 
acquired psychiatric disorder, including PTSD.  The Board 
found that an acquired psychiatric disorder was not shown 
during service, and that the veteran did not have PTSD.  That 
decision was affirmed by the Court in September 1992.

The evidence received subsequent to the March 1991 decision 
includes the report of an April 1979 VA psychological 
evaluation, including psychological testing.  The testing was 
suggestive of characterological difficulties, including 
passive-aggressive, paranoid, and schizoid features.  
Psychological testing in December 1983 produced results 
consistent with a passive-aggressive personality disorder 
with borderline personality traits.  The veteran was 
discharged from a December 1983 hospitalization with a 
diagnosis of chronic, undifferentiated schizophrenia.  A 
January 1984 treatment record indicates that he had "vivid 
recollections" of Vietnam, and that he had built a hut on his 
land and was trying to live as if he were in Vietnam because 
he was happiest there.

The therapist administered a Vietnam Era Stress Inventory in 
June 1986, in which the veteran reported having experienced 
intense combat in Vietnam.  He reported having combat-related 
nightmares, but did not describe the contents of the 
nightmares; frequent rage reactions; and intrusive thoughts 
about Vietnam.  He stated that he had decided to seek 
admission to the combat stress treatment program at the VAMC.  
A July 1986 treatment note shows that the therapist had 
reviewed the veteran's service personnel file, and found it 
indicative of combat service.  The veteran complained of 
episodes of rage, which he attributed to flashbacks of 
Vietnam.

The evidence also includes the records of the treatment 
received by the veteran at the VAMC in September and October 
1986.  Those records show that he was admitted to the PTSD 
Treatment Program on September 22, 1986.  His complaints 
related to PTSD shown on admission included flashbacks about 
combat or killing animals, nightmares, feelings of isolation, 
and episodes of uncontrollable rage.  He was hospitalized 
until October 6, 1986, during which time no flashbacks or 
nightmares were documented to have occurred.  

On admission the veteran reported having served in combat, 
which including providing responses to a checklist of 
possible life-threatening or other stressful incidents,  In 
completing that checklist he included the base camp being 
subjected to the actual or immediate threat of incoming fire 
or infiltration; being on guard duty, with enemy forces in 
the area; being on patrol and receiving sniper fire; 
participating in firefights while on patrol; participating in 
combat operations involving villages and civilians while on 
patrol; being ambushed while on patrol; hitting mines while 
in a convoy on mined roads; being under enemy fire on a 
convoy; and being tied to his bunk and having grenades thrown 
at him.  He stated that he was on guard or patrol duty when 
the stressful incidents occurred.  He indicated that he had 
witnessed severe injuries or death first-hand.  He did not, 
however, provide any detailed information pertaining to any 
of the events shown on the checklist.

The final treatment note indicates that the veteran had not 
participated in the therapy sessions as he should, that there 
were some doubts about the information he provided about 
Vietnam, and that the other veteran's indicated that they did 
not want him to participate.  The discharge summary shows 
that he frequently became very irritable and frightened about 
his flashbacks on the ward, and that he was unable to 
tolerate the group therapy being provided.  He threatened to 
leave the program several times, and was discharged due to 
his discomfort and lack of desire to participate in the group 
therapy.

The veteran was also provided psychological testing during 
the hospitalization, including a personality inventory.  The 
results of the self-reporting personality inventory were 
determined to be invalid due to an extreme exaggeration of 
psychiatric symptomatology for probable secondary gain or 
malingering.  The PTSD Scale was also greatly exaggerated and 
found to be invalid.

An October 1986 treatment note indicates that the veteran was 
asked to leave the PTSD treatment program because he was 
"inappropriate."  He stated that the other veteran's thought 
he was "a liar and a phoney."  He also stated that he had a 
top-secret clearance, and that he was not able to talk about 
his activities in Vietnam.

The veteran was again admitted to the hospital later in 
October 1986 after he threatened to blow up the substation of 
the local electrical company after they threatened to cut off 
his electricity due to nonpayment.  He was arrested and 
jailed, and claimed to have had a flashback when he made the 
threat.  The treating therapist noted that he had a long and 
chronic history of social and interpersonal maladjustment 
dating back to early adolescence.  The veteran reported 
having participated in combat in Vietnam, and that he had 
flashbacks about his Vietnam experiences.  The therapist 
determined that he had a severe mixed personality disorder 
manifested by poor interpersonal relationships, poor 
frustration tolerance, anxiety, and depression.  He was 
discharged from the hospital with diagnoses of chronic 
undifferentiated schizophrenia.

VA treatment records indicate that the veteran continued to 
receive psychiatric treatment.  In January 1987 he stated 
that his mind was blank for the five-month period following 
the Tet offensive in 1968.  The therapist noted that he gave 
a very confusing story about his whereabouts and activities 
while in Vietnam, and that he claimed to have been assigned 
to temporary duty with a number of different military units.  
In February 1987 he reported having participated in a secret 
mission in 1968 while in Vietnam which he could not describe 
because it was still classified.  In March 1987 he described 
his first kill, but no details were documented.  Later in 
March 1987 he stated that his memory was blank for a five-
month period in Vietnam, during which he participated in the 
"secret highly classified mission."

Records received from the State Department of Corrections 
indicate that the veteran underwent a psychiatric evaluation 
in January 1989, during which he reported having served in 
combat in Vietnam for 10 months.  He also reported 
experiencing flashbacks about the war since 1968.  He stated 
that he had been hospitalized and received psychiatric 
treatment since 1968 for the emotional and psychological 
problems resulting from his Vietnam service.  The evaluation 
resulted in a provisional diagnosis of PTSD, in addition to 
unrelated disorders.

During a February 1989 psychiatric evaluation he reported 
having continuing flashbacks of Vietnam, which he described 
as irritability, engaging in warlike activities, and being in 
a semi-fugue state of setting up perimeters, performing guard 
duty, fixing fox holes, etc.  He also complained of 
intermittent nightmares.  He reported having been 
hospitalized while in service in 1978 for psychiatric 
symptoms.  The psychiatrist provided a diagnosis of PTSD, to 
rule out schizophrenia, paranoid type, but stated that his 
symptoms were more consistent with chronic schizophrenia.  A 
subsequent February 1989 treatment note shows that he was 
being treated for schizophrenia.

During an April 1989 social survey the veteran reported 
having served in Vietnam for 10 months as a supply clerk and 
infantryman.  When asked if his military service benefited 
him he said "yes," because it gave him discipline.  He also 
stated that if he had it to do over again, he would.  He 
stated that he had "learned more in Viet Nam and wished he 
had stayed in Viet Nam."

He continued to receive psychiatric treatment with a 
diagnosis of schizophrenia until May 1991, at which time the 
records reflect a diagnosis of PTSD.  That diagnosis was 
apparently based on reports of flashbacks, anxiety, and a 
poor response to stress.  February 1992 clinical notes show 
that he reported suffering from Vietnam flashbacks, and that 
he had been treated often for "extreme Vietnam flashbacks."  
The therapist stated that a number of attempts had been made 
to clarify the psychiatric diagnosis, including psychological 
testing, but that no valid results had been obtained.  The 
veteran denied any flashbacks at that time, and the therapist 
stated that the disorder was in remission.  He continued to 
undergo monthly counseling sessions.

The therapist stated in January 1993 that his symptoms had 
been stable, with rare episodes of "flashbacks" and anxiety, 
and that he had received no medication for the previous year.  
The operative diagnoses included PTSD and an antisocial 
personality disorder.  He continued to undergo monthly 
therapy sessions for what were described as "some elements" 
of PTSD.  In September 1993 the treating psychiatrist found 
no evidence of PTSD, and the counseling was discontinued.

The treatment records indicate that counseling was again 
initiated in January 1995 for dealing with childhood issues 
with a diagnosis to rule out dysthymia and an adjustment 
disorder.  He continued to receive monthly counseling 
sessions, and in November 1995 the diagnosis was changed to 
PTSD because he reported an increase in flashbacks and 
nightmares.  In December 1995 he stated that his flashbacks 
had increased because of the closeness of several 
anniversaries of events that occurred in Vietnam, but the 
details of those events are not documented.  The treatment 
records indicate that the PTSD was resolved in February 1996, 
and the diagnosis was changed to an anti-social personality 
disorder.  His treatment was discontinued in March 1996.

He again sought treatment in September 1996, and was given a 
diagnosis of an anxiety disorder.  In November 1996 the 
diagnosis was revised to PTSD and a generalized anxiety 
disorder.  In October 1998 the PTSD was again shown to be in 
remission.

In order to resolve the conflicting evidence of whether the 
veteran has PTSD due to in-service stressors, in September 
1999 the Board requested a medical opinion from the Veterans 
Health Administration (VHA).  The VHA psychiatrist was asked 
to provide an opinion, based on the available evidence and 
the diagnostic criteria contained in the American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorders, Third Edition, Revised (DSM III-R) or the Fourth 
Edition (DSM-IV), on whether the veteran's history and 
psychiatric symptomatology met the diagnostic criteria for 
PTSD.  If the VHA psychiatrist found that the criteria for a 
diagnosis of PTSD were met, he/she was to describe the 
stressor to which the symptoms were attributed.

In a March 2000 report the VHA psychiatrist provided the 
opinion that the veteran's history and symptoms met the 
diagnostic criteria for PTSD.  He stated that the medical 
records documented the exposure to traumatic stress during 
service, including being subjected to rocket and mortar 
attacks and engaging in several firefights that involved 
actual threat to his life.  He also stated that the record 
showed that the veteran re-experienced the traumatic event 
through flashbacks; that he demonstrated avoidance symptoms 
in preferring to remain alone, having diminished interest in 
activities, and feeling estranged from others; and that he 
demonstrated hyperarousal symptoms, including difficulty 
sleeping, irritability, outbursts of rage, difficulty 
concentrating, and an exaggerated startle response.

II.  New and Material Evidence

When a claim is disallowed by the Board, the claim may not be 
reopened and allowed and a claim based on the same factual 
basis may not be considered unless new and material evidence 
is submitted.  38 U.S.C. § 7104; 38 C.F.R. § 20.1100.  If new 
and material evidence is presented with respect to a claim 
that has been denied, the claim shall be reopened and 
reviewed as to all of the evidence of record.  38 U.S.C.A. 
§ 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
If the Board finds that new and material evidence has been 
submitted, it must then determine whether the reopened claim 
is well grounded based on a review of all the evidence of 
record.  Only if the claim is well grounded can the Board 
apply the third step of the analysis, which is to re-
adjudicate the claim for service connection on the 
substantive merits of the claim, after fulfilling VA's duty 
to assist the veteran in developing the facts of the case.  
See Winters v. West, 12 Vet. App. 203 (1999).

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156.  New evidence may be found to be material if it 
provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Elkins v. West, 12 Vet. App. 209 
(1999).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curiam).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The Board has reviewed the evidence submitted subsequent to 
the March 1991 decision and finds that evidence that is both 
new and material has been submitted.  The treatment records 
from the State Department of Corrections and the March 2000 
VHA medical opinion are new, in that they were not before the 
Board when the claim was previously denied and are not 
cumulative of the evidence that was of record.  The newly 
submitted evidence is material because it bears directly and 
substantially upon the specific matter under consideration, 
that being whether the veteran has a substantiated diagnosis 
of PTSD, and it is so significant that it must be considered 
in order to fairly decide the merits of the claim.  Hodge, 
155 F.3d at 1356.  Having found that new and material 
evidence has been submitted, the claim of entitlement to 
service connection for PTSD is reopened.

III.  Well Grounded Claim

The next question that must be resolved with regard to the 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  38 U.S.C.A. § 5107(a); Epps v. 
Brown, 9 Vet. App. 341 (1996), aff'd, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied, 118 S.Ct. 2348 (1998).  A well 
grounded claim is a plausible claim, meaning a claim that 
appears to be meritorious on its own or capable of 
substantiation.  Epps, 126 F.3d at 1468.  An allegation of a 
disorder that is service connected is not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden depends upon 
the issue presented by the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  

In order to establish a well-grounded claim for service 
connection for PTSD, the veteran must provide 1) medical 
evidence showing a current diagnosis of PTSD; 2) lay evidence 
of having experienced a stressor during service; and 3) 
medical evidence of a nexus between the diagnosis of PTSD and 
the claimed in-service stressor.  Gaines v. West, 11 Vet. 
App. 353 (1998).  In determining whether the claim is well 
grounded, the evidence is generally presumed to be credible. 
King v. Brown, 5 Vet. App. 19, 21 (1993).

The Board further finds that the claim of entitlement to 
service connection for PTSD is well grounded.  The treatment 
records from the State Department of Corrections indicate 
that the veteran's psychiatric symptoms have been recently 
diagnosed as PTSD, he has provided lay evidence of having 
experienced traumatic events during service, and medical 
evidence relating those traumatic events to the current 
diagnosis of PTSD.  The Board finds, however, that additional 
development is required prior to evaluating the substantive 
merits of the veteran's claim.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for PTSD is reopened.

The claim of entitlement to service connection for PTSD is 
well grounded.


REMAND

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
the current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(1999).

If the evidence shows that the veteran did not serve in 
combat, or if the claimed stressor is not related to combat, 
the occurrence of the claimed stressor must be supported by 
corroborating evidence.  Moreau v. Brown, 9 Vet. App. 389, 
395 (1996).

I.  Corroborating Evidence of Stressors

In conjunction with the prior claim the RO requested 
verification of the claimed stressors from the ESG.  The ESG 
requested additional records, but it is not clear that the 
requested records were provided to the ESG.  The veteran has 
not been asked to provide detailed information regarding the 
claimed stressors in conjunction with the current reopened 
claim.  Although the Board reopened the claim for service 
connection for PTSD and found the claim to be well grounded, 
the Board cannot consider the substantive merits of the claim 
without first fulfilling the duty to assist the veteran in 
developing that claim.  Elkins, 12 Vet. App. at 209.  That 
duty requires, at a minimum, providing him the opportunity to 
provide detailed information regarding the claimed stressors.

II.  Diagnosis of PTSD

If the diagnosis of PTSD does not conform to the DSM 
criteria, or is not supported by the findings on the 
examination report, the Board shall return the report to the 
examiner to substantiate the diagnosis, or obtain an 
additional examination.  38 C.F.R. § 4.125(a); Cohen, 10 Vet. 
App. at 128.

Although the veteran claims to have completed the 10-week 
PTSD treatment program, the medical records indicate that he 
was discharged from the program after approximately two 
weeks.  He did not participate in the therapy sessions, there 
were some doubts about the information he provided about 
Vietnam, and the other veteran's indicated that they did not 
want him to participate because they thought he was a "liar 
and a phoney."  He was discharged from the treatment program 
because the therapist determined that such treatment was not 
appropriate for him.

Beginning in 1986 the veteran has on numerous occasions 
reported having "flashbacks."  There is no evidence 
indicating that anyone has ever observed him actually having 
a flashback, or that what he refers to as a "flashback" is an 
actual re-living of the claimed traumatic event as defined in 
the DSM.  The evidence does not show that he has ever 
explained the contents of these "flashbacks" in terms of his 
perceptions at the time they occur.  This is also problematic 
in that although he has described a number of events that 
occurred in Vietnam, the evidence does not indicate that the 
description of those events caused him any distress.

The veteran has also reported having nightmares about combat 
events but he has not provided any details regarding the 
contents of his nightmares, with the exception of his report 
that he had dreamed about a murder mystery.  As noted above, 
the evidence does not show that he ever served in combat 
while in service.  There is no corroborating evidence of 
record showing that he actually has nightmares, or that the 
claimed nightmares are related to his experiences in service.  
He has also reported having intrusive thoughts about Vietnam, 
but there is no indication that he found these thoughts to be 
distressing, nor has he provided any details of the contents 
of the "intrusive thoughts" in terms of their relationship to 
his actual Vietnam experiences.

The VA physician in March 2000 found that the veteran had 
flashbacks in which he relived the claimed traumatic 
experiences; that he avoided stimuli of Vietnam; and that he 
demonstrated the symptoms of hyperarousal.  All of those 
findings were apparently based on the veteran's report of 
experiencing the symptoms, after he had tried to establish 
service connection for PTSD, and not on the results of any 
specific clinical findings or observation by an objective 
third party.  The veteran has not expressed or demonstrated 
any distress in relating his Vietnam experiences; he has, on 
several occasions, stated that the time he spent in Vietnam 
was the happiest time of his life.  He stated that he wanted 
to stay in Vietnam, and that he tried to re-enlist so that he 
could return to Vietnam.  He also stated that he was trying 
to live in a hut on his land as if he were in Vietnam because 
that was the happiest time of his life.  He reported being 
glad or satisfied after having killed his first enemy 
soldier; he expressed no distress resulting from that memory.

The VA psychiatrist in March 2000 based the diagnosis, at 
least in part, on the veteran's report of having engaged in 
combat while in Vietnam, which, as shown above, is not 
supported by his service records or any other corroborating 
evidence.  The Board finds, therefore, that the March 2000 
medical opinion that the veteran has PTSD is not supported by 
clinical findings, and is not sufficient to show that the 
veteran does, in fact, have PTSD.  

VA's duty to assist includes providing the veteran with a 
medical examination, if such an examination is required to 
support the claim, even though he is incarcerated.  Bolton v. 
Brown, 8 Vet. App. 185 (1995).  The Board notes that the RO 
attempted to provide the veteran with a VA psychiatric 
examination following the Board's September 1998 remand, but 
that the warden of the facility in which the veteran is 
incarcerated would not allow him to be interviewed.  The 
veteran has stated that any examination provided outside the 
correctional facility must be coordinated by the 
administrative office of the State Department of Corrections, 
not the warden.  Given the nature of the claimed disability 
and the facts of this case, an examination that includes a 
personal interview between the examiner and the veteran is 
required in order to determine, based on objective clinical 
findings, whether the veteran has PTSD.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case must 
again be REMANDED to the RO for the following development:

1.  After securing any necessary release, 
the RO should obtain copies of the 
veteran's psychiatric treatment records 
since October 1998 from the correctional 
facility in which he is incarcerated.

2.  The RO should contact the veteran and 
request from him a complete, detailed 
description of all of the in-service 
events to which he attributes the PTSD, 
as well as information as to any combat 
in which he participated.  He should be 
asked to provide the dates and places of 
his military assignments, his specific 
duties at each location, and the events 
or experiences he found the most 
upsetting.  He should also be asked to 
describe the events in detail, including 
the date, place, and the names of other 
persons involved.

3.  The RO should ensure that it has 
obtained all of the veteran's service 
personnel records. 

4. The RO should submit any information 
supplied by the veteran, together with a 
copy of this remand and any other 
relevant documents, including personnel 
records, to the United States Armed 
Services Center for Research of Unit 
Records (USASCRUR) (formerly the ESG).  
The RO should ask the USASCRUR to provide 
supporting evidence of any of the claimed 
stressors, including the veteran's 
participation in combat.

5.  If the above-requested development 
results in credible supporting evidence 
of any of the claimed stressors, or 
evidence that the veteran engaged in 
combat, the veteran should be provided a 
psychiatric examination by a board of two 
psychiatrists, if possible, in order to 
determine whether he has PTSD.  The RO 
and/or the VAMC should follow whatever 
procedures have been established by the 
State Department of Corrections in 
providing the examination.  The claims 
file and a copy of this remand should be 
made available to and be reviewed by the 
examiners in conjunction with the 
examination.  The examination should 
include any diagnostic tests or studies, 
such as psychological tests, that are 
deemed necessary for an accurate 
assessment.

The examiners should conduct a thorough 
psychiatric evaluation of the veteran 
and, based on a review of the medical 
records and sound diagnostic principles, 
provide a diagnosis of any pathology 
found.  If the evaluation results in a 
diagnosis of PTSD, the examiners should 
specify which stressors are sufficient to 
support the diagnosis of PTSD.  

The examiners should also explain how the 
veteran's symptoms and stressor(s) meet 
the DSM diagnostic criteria for PTSD.  
The examiners should provide the complete 
rationale for all opinions given, and 
state in the report of the examination 
that the case file was reviewed in 
conjunction with the examination.

6.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed 
to the extent possible.  If an 
examination is provided, the RO should 
ensure that the requested examination and 
opinions are in complete compliance with 
the directives of this remand and, if 
they are not, the RO should take 
corrective action.  See Stegall v. West, 
11 Vet. App. 268 (1998).

7.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue of 
entitlement to service connection for 
PTSD.  If any benefit requested on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

